Opinion by
Orlady, J.,
The plaintiff brought this action to recover damages for the *141breach of a contract, that provided for a year’s service as a carpet salesman in the employ of the defendant. The statement alleges the plaintiff’s employment by the firm, which consisted of four persons, at a stipulated salary of $1,500 for the year beginning on January 1, 1898, and that pursuant to this he entered upon his duties and continued in the employment of the defendants until April 29, when he was discharged without reasonable cause, etc. One of the partners died on January 8, which fact is relied on by the defendants as working a dissolution of the partnership, and that such death dissolved the contract. The affidavit of defense admits the existence of the partnership at the time the contract was made, the continuance of its business for certain purposes, and the payment of certain moneys to the plaintiff for services rendered by him after the death of the partner. The statement sets out a continuing contract for a year, and the discharge of the plaintiff is not alleged to have been justified by reason of any act of his. The fact of the death of one of the partners is not such a dissolution of the partnership as will relieve it from liability under its contract. It is enough that there was an express and positive agreement, which cannot be annulled except with the consent of both parties. Although a firm may have been dissolved by the death of a member, yet for many purposes, it may be considered as a subsisting partnership: Fereira v. Sayres, 5 W. & S. 210. The demand arising from the performance of the agreement has relation not to the period of performance but to the origin of the contract. The dissolution of the partnership does not dissolve its contracts : Cope v. Warner, 13 S. & R. 411. When a servant has been discharged without sufficient cause, before the expiration of his term of employment, prima facie he. is entitled to recover to the extent of his wages for the whole term: Emery v. Steckel, 126 Pa. 171; Allen v. Colliery Engineers’ Co., 196 Pa. 512; Peniston v. Huber Co., 196 Pa. 580. The affidavit is evasive in not denying the continuing service of the plaintiff for three months after the death of the partner, and while the partnership business was admittedly conducted by the remaining partners, during which time they paid wages to the plaintiff at the rate of the contract as claimed hy him. No explanation whatever is made of his discharge, and the court properly made the rule for judgment absolute.
The judgment is affirmed.